BLODGETT, J.
Heard upon bill, answer and issues of fact.
In the rescript filed in this cause January 2, 1929, the amount of the loan made by H. Van Rensselaer Kennedy and the extent of the lien of the Kennedy interests were erroneously stated as being in the sum of $5,000. The undisputed evidence shows that there were two Kennedy notes of $5,000 each, *71the advances being made upon them at various dates. The Court holds therefore, that the Kennedy interests have a lien upon said trust fund for $10,000 and simple interest upon the same at the rate of 6% per annum from the following dates:
■Moore & Curry, for the complainants.
Burdick & MacLeod for the respondents.
On $850 from November 5, 1908;
On $3150' from November 10, 1908;
On $1000 from May 1, 1911;
On $100 from January 24, 1912;
On $1000 from March 1, 1912;
On $2000 from March 8, 1912;
On $900 from April 22, 1912;
On $1000 from November 12, 1912.